Citation Nr: 0939759	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  08-16 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a bilateral ankle 
disability.

3.  Entitlement to service connection for a testicular 
disability, claimed as testicular pain.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to April 
2007.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The December 2008 rating decision granted service connection 
for bilateral articular joint space narrowing L5-S1, with 
anterior osteophytes T11-T12.  This was a full grant of the 
benefit sought with regard to that issue.  Grantham v. Brown, 
114 F .3d 1156 (Fed. Cir. 1997).

The issue of entitlement to service connection for testicular 
disability is REMANDED to the RO via the Appeals Management 
Center and is further discussed in the REMAND section below.


FINDINGS OF FACT

1.  The Veteran does not have hearing loss disability for VA 
compensation purposes.

2.  The Veteran does not have a current ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).  

2.  The criteria for service connection for a bilateral ankle 
disability are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), 
see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a May 2007 letter, issued prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claims for service 
connection.  The letter satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the May 2007 letter.  

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim, as was done here.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies.  Additionally, the Veteran was provided an 
adecuate examination in June 2007 for his ankle claim and an 
adequate VA audiology examination in July 2007.

The Veteran contended in his substantive appeal that the July 
2007 examination was not performed properly, in that the 
examiner repeated the hearing test several times because she 
did not believe his hearing was that bad.  The record does 
not support a conclusion that the examiner was biased.  The 
examiner actually concluded that based on the examination 
results, the Veteran had moderately-severe sensorineural 
hearing loss in the right ear and moderate/mild sensorineural 
hearing loss in the left ear at certain frequencies, which 
she opined was related to noise exposure in service.  The 
examiner also indicated that the test results were suitable 
for adjudication purposes  See July 2007 VA audiology 
examination report.  But, as noted below, the level of 
hearing loss found does not meet the requirements for 
compensation under VA's regulatory provisions.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. 
Cir. Sept. 14, 2009).  

 "[L]ay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2009).

Analysis

Hearing Loss

The Veteran contends that he has a bilateral hearing loss 
disability related to noise exposure during active military 
service.  

Service treatment records show that during an in-service 
audiology examination conducted as part of his retirement 
physical in October 2006, the Veteran was shown to have 
normal hearing for VA compensation purposes.  However, 
another audiology examination conducted in April 2007, showed 
that the Veteran did have right ear hearing loss for VA 
compensation purposes.  Specifically, the examination results 
revealed that puretone thresholds for the right ear were 30 
decibels at 500 hertz, 35 decibels at 1000 hertz and 40 
decibels at 4000 hertz.  Hearing thresholds for the left ear 
were within normal limits from 500 to 4000 hertz.

The post-service medical evidence, which includes outpatient 
treatment records from The VA Medical Center in Syracuse, New 
York (Syracuse VAMC) and the Community Based Outreach Clinic 
in Carthage, New York, dated from March 2007 to December 
2008, and the report from a July 2007 VA audiology 
examination, does not show that the Veteran has a current 
hearing loss disability as defined in 38 C.F.R. § 3.385.  

At the time of the July 2007 examination, puretone thresholds 
in the right ear were 15 decibels or less between 500 hertz 
and 3000 hertz, and there was a 35 decibel loss at 4000 
hertz.  Puretone thresholds for the left ear were all 20 
decibels or less.  Speech recognition scores were 94 percent 
for both the right and left ears.  These results show that 
the Veteran does have hearing loss in the right and left 
ears; however, as noted above, the level of hearing loss 
measured does not meet the statutory requirements for service 
connection and compensation under VA's regulations codified 
at 38 C.F.R. § 3.385.

Furthermore, there is no other medical evidence of record, VA 
or private, showing post service hearing loss for VA 
compensation purposes, and the Veteran has not claimed that 
his hearing loss is worse since the July 2007 examination.  

While the Veteran is competent to report current hearing loss 
and a continuity of symptoms since service, it would require 
medical expertise to say that he has hearing loss that meets 
the specific thresholds of 38 C.F.R. § 3.385.  See 38 C.F.R. 
§ 4.85(a) (2009) (requiring that examinations for hearing 
impairment for VA purposes be conducted by state licensed 
audiologists).  There is no evidence that the Veteran 
possesses such expertise.  Hence, he would not be competent 
to say that his hearing loss met the thresholds of 38 C.F.R. 
§ 3.385.

Accordingly, the Board finds that the medical evidence of 
record is sufficient to decide the appeal, and another VA 
examination is not warranted.

In light of the absence of any competent evidence of a 
currently demonstrated hearing loss disability for VA 
compensation purposes, this claim must be denied.

Bilateral Ankle Disability

The Veteran contends that he has a bilateral ankle disability 
related to his active military service.

Service treatment records show complaints and treatment for 
injuries to both ankles, and diagnosis such as an ankle 
sprain.  However, the Veteran was never diagnosed with a 
chronic ankle disability during active duty, and at the time 
of his retirement examination in October 2006, no chronic 
ankle disability was noted.

The competent post-service medical evidence of record also 
does not show that the Veteran has a currently diagnosed 
ankle disability.  On VA examination in June 2007, the 
examiner indicated that examinations of the Veteran's ankles 
were normal.  Furthermore, VA outpatient treatment records 
are negative for any evidence of a diagnosed ankle 
disability.

In essence, the evidence of a current ankle disability is 
limited to the Veteran's own statements.  The Veteran is 
competent to report the symptoms of his disability.  No 
underlying disability, however, has been identified since 
service.  Pain without a diagnosed or identifiable underlying 
malady or condition, does not constitute a "disability" for 
which service connection may be granted).  Sanchez-Benitez v. 
West, 13 Vet App 282 (1999).

There is no evidence of a current underlying disability in 
this case.  In fact, the VA examiner found no current 
disability, and there is no other medical evidence of a 
current disability.  The Veteran lacks the medical expertise 
to attribute his ankle symptoms to a specific underlying 
disability, and he has not attempted to do so.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the Veteran's claim.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a bilateral ankle disability is 
denied.


REMAND

The Veteran contends that he has had intermittent pain in 
either his left or right testicle since he underwent a 
vasectomy in January 1989, while on active military duty.  

Service treatment records show that the Veteran did undergo a 
vasectomy in January 1989, and that immediately following the 
surgery, he experienced pain and swelling of the left scrotum 
and was diagnosed with a left scrotal hematoma, which was 
treated by scrotal exploration and evacuation of the 
hematoma.  His recovery from that procedure was noted to be 
unremarkable.  Service treatment records also show that the 
Veteran was later diagnosed with epididymitis in March 1989.  
The service treatment records show that the Veteran continued 
to complain of intermittent pain in the groin and scrotal 
area during active duty, however; at the time of his 
retirement physical in October 2006, the Veteran did not 
report any testicular, scrotal or groin pain, and there was 
no testicular disability noted.  

The relevant post-service medical evidence of record include 
the report of a VA general medical examination in June 2007.  
The examiner noted the Veteran's complaints of intermittent 
testicular pain since service, but did not provide an opinion 
as to whether there was a current disability related to the 
in-service surgery. 

Outpatient treatment records from the Syracuse VAMC show that 
during a urology consultation in August 2007, when the 
Veteran sought reversal of his vasectomy.  It was ultimately 
recommended that he not undergo the surgery due to his 
history.  In June 2008, the Veteran was seen for complaints 
of discomfort to his right testicle and intermittent sharp 
right lower quadrant pain.  Physical examination revealed no 
palpable hernia and normal external male genitalia.  There 
was slight tenderness at the epididymis, but no swelling or 
masses palpable.  A urinalysis showed no acute findings; a 
scrotal ultrasound showed that the epididymis appeared 
unremarkable and that there were no acute findings; a CT of 
the abdomen and pelvis were unremarkable; and there were no 
renal or ureteral calculi noted.  The assessment was 
abdominal pain and testicular pain, exact etiology unknown.

An examination and opinion is needed to determine whether the 
Veteran has a current disability related to the in-service 
surgery.  38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, this case is REMNADED for the following:

1.  The Veteran should be afforded a VA 
genitourinary examination to determine 
whether he has a current testicular 
disability related to service.  The 
examiner should review the claims folder 
and note such review in the examination 
report or in an addendum.

The examiner should provide an opinion as 
to whether the Veteran has a current 
disability involving either testicle (in 
this case "current disability"means a 
disability at any time since discharge 
from service).  If a current disability 
is identified, the examiner should 
provide an opinion as to whether the 
disability, at least as likely as not (50 
percent or more probability) is the 
result of a disease or injury (including 
surgery) in service.

The examiner should provide a rationale 
for the opinion.  Because the Veteran is 
competent to report symptoms and 
injuries, his reports must be considered 
in formulating the requested opinion.

2.  If the benefit sought on appeal 
remained denied, a supplemental statement 
of the case should be issued, before the 
case is returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


